 



Exhibit 10.5
LONG-TERM INCENTIVE PLAN OF
CENTERPOINT ENERGY, INC.
(As Amended and Restated Effective May 1, 2004)
First Amendment
          CenterPoint Energy, Inc., a Texas corporation, having reserved the
right under Section 12 of the Long-Term Incentive Plan of CenterPoint Energy,
Inc., as amended and restated effective as of May 1, 2004 (the “Plan”), to amend
the Plan, does hereby amend the Plan, effective as of January 1, 2007, as
follows:
The term “Change of Control” in Section 1 of the Plan is hereby amended to be
“Change in Control” and all references in the Plan to the term “Change of
Control” are replaced with the term “Change in Control.”
          IN WITNESS WHEREOF, CenterPoint Energy, Inc. has caused these presents
to be executed by its duly authorized officer in a number of copies, all of
which shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, on this 28th of February, 2007, but
effective as provided above.

              CENTERPOINT ENERGY, INC.
 
       
 
  By   /s/ David M. McClanahan
 
       
 
      David M. McClanahan
 
      President and Chief Executive Officer

ATTEST:

     
/s/ Richard Dauphin
 
    
Richard Dauphin
   
Assistant Secretary
   

